 1

 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5
                                          DISTRICT OF NEVADA
 6
                                                      ***
 7   ROSA I. MENDEZ,                                            Case No. 2:19-00368-GMN-PAL
 8                                             Plaintiff,
 9           v.                                                     SCREENING ORDER
10   NANCY A. BERRYHILL, Acting                                    (Am. Compl. – ECF No. 4)
     Commissioner of Social Security,
11
                                             Defendant.
12

13          Plaintiff Rosa I. Mendez has submitted an Amended Complaint (ECF No. 4) in accordance

14   with the court’s Screening Order (ECF No. 3) dismissing the original complaint with leave to

15   amend. The court has reviewed the Amended Complaint and finds that it cures the deficiencies

16   noted in the screening order.

17          Accordingly,

18          IT IS ORDERED:

19          1. The Clerk of Court shall ISSUE SUMMONS to the United States Attorney for the

20                District of Nevada and DELIVER the summons and Amended Complaint (ECF No. 4)

21                to the U.S. Marshal for service.

22          2. The Clerk of Court shall also ISSUE SUMMONS to the Commissioner of Social

23                Security and the Attorney General of the United States.

24          3. Plaintiff shall SERVE the Commissioner by sending a copy of the summons and

25                Amended Complaint by certified mail to: (1) Office of Regional Chief Counsel, Region

26                IX, Social Security Administration, 160 Spear Street, Suite 800, San Francisco,

27                California 94105-1545; and (2) Attorney General of the United States, Department of

28                Justice, 950 Pennsylvania Avenue, N.W., Room 4400, Washington, D.C. 20530.

                                                      -1-
 1   4. Following the Commissioner’s filing of an answer, the court will issue a scheduling

 2      order setting a briefing schedule.

 3   5. From this point forward, Plaintiff shall serve upon the Commissioner or, if appearance

 4      has been entered by counsel, upon the attorney, a copy of every pleading, motion, or

 5      other document filed with the Clerk of Court pursuant to LR IC 1-1 and 4-1 of the Local

 6      Rules of Practice. In accordance with LR IC 4-1(d), the parties shall include with each

 7      filing a certificate of service stating that a true and correct copy of the document was

 8      served on an opposing party or counsel for an opposing party and indicating how

 9      service was accomplished. The court may disregard any paper received by a district

10      judge or magistrate judge that has not been filed with the Clerk of Court, and any paper

11      received by a district judge, magistrate judge, or the Clerk of Court that fails to include

12      a certificate of service.

13   Dated this 16th day of April 2019.

14

15                                                 PEGGY A. LEEN
                                                   UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -2-
